*628ORDER
PER CURIAM.
Movant, Arthur Stallings, appeals the judgment denying his Rule 29.15 motion without an evidentiary hearing. He claims his trial counsel was ineffective for fading to impeach the State’s two eyewitnesses with their own prior inconsistent statements.
We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s determination is not clearly erroneous. Rule 29.15(k). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).